Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see last , filed 10/08/2021, with respect to 35 U.S.C 101 rejection of Claims 15-20 have been fully considered and are persuasive.  The 35 U.S.C 101 rejection of Claims 15-20 has been withdrawn. 
Applicant's arguments, see 4th – 5th ¶s of page 6, with respect to Double Patenting rejection of Claims 1-20 have been fully considered but they are not persuasive.
For example, Claims 1-8 of U.S. Patent No. 10979530 disclose all limitations except “wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path, and a second communication with the mobile equipment is sent via another one of the radio resources via a second wireless communication path” of the Claims 1-8 of the current application.
On the other hand, in the same field of endeavor, Dutta et al. (US PAT 5953319) teaches:
wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path (i.e. a particular message [i.e. a first communication] may be transmitted to a mobile vehicle equipment 110 [i.e. with the mobile equipment] via First Transmission Path Interface 350 [i.e. one of the radio resources] associated with First transmission path 150 [i.e. a first wireless communication 
a second communication with the mobile equipment is sent via another one of the radio resources via a second wireless communication path (i.e. another message [i.e. a second communication] may be transmitted to a mobile vehicle equipment 110 [i.e. with the mobile equipment] via Second Transmission Path Interface 360 [i.e. another one of the radio resources] associated with Second transmission path 160 [i.e. a second wireless communication path]) (110 & 130 - Fig. 1, Fig. 3, 420, 465 & 465 – Fig. 4, Column 4 Line # 32 – 43 and Column 9 Line # 1 – 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Claims 1-8 of U.S. Patent No. 10979530 to include the feature wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path, and a second communication with the mobile equipment is sent via another one of the radio resources via a second wireless communication path as taught by Dutta so that the system may send communications to mobile equipment via communication paths selected based on type of the communications, and/or based on network coverage (420, 465 & 465 – Fig. 4, Column 4 Line # 32 – 43 and Column 9 Line # 27 – 67).
Furthermore, Claims 1-16 of U.S. Patent No. 10979530 disclose all limitations except “wherein the communication is received by one of the radio resources via a first wireless communication path, and the communication is sent from another one of the radio resources via a second wireless communication path to the other mobile equipment” of the Claims 9-12 and 14-20 of the current application.

wherein the communication is received by one of the radio resources via a first wireless communication path (i.e. signals, e.g. second messages [i.e. the communication] directed to the mobile phone 5 whose ID has been recovered, may be received via first antenna 3 [i.e. one of the radio resource] of repeater 2 via communication path 8 [i.e. a first wireless communication path]) (2, 3 & 8 - Fig. 1, ¶ 0058, ¶ 0072, ¶ 0075 – 0076 and ¶ 0102), and 
the communication is sent from another one of the radio resources via a second wireless communication path to the other mobile equipment (i.e. signals, e.g. second messages [i.e. the communication] directed to the mobile phone 5 [i.e. the other mobile equipment] via second antenna 4 [i.e. another one of the radio resources] via communication path 9 [i.e. a second wireless communication path]; For example, repeater 2 may send SMS messages [i.e. the communication], that were received via the communication path 8 [i.e. a first wireless communication path], to the mobile phone 5 [i.e. the other mobile equipment] via the second antenna 4 [i.e. another one of the radio resources] via the communication path 9 [i.e. a second wireless communication path]) (4, 5 & 9 – Fig. 1, ¶ 0076 and ¶ 0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system / computer readable medium of Claims 1-16 of U.S. Patent No. 10979530 to include the feature wherein the communication is received by one of the radio resources via a first wireless communication path, and the communication is sent from another one of the radio resources via a second wireless communication path to the other mobile equipment as 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10979530 in view of Dutta et al. (US PAT 5953319), hereinafter “Dutta”.
Claims 1-8 of U.S. Patent No. 10979530 disclose all limitations except “wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path, and a second communication with the mobile equipment is sent via another one of the radio resources via a second wireless communication path” of the Claims 1-8 of the current application.
On the other hand, in the same field of endeavor, Dutta teaches:
wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path (i.e. a particular message [i.e. a first 
a second communication with the mobile equipment is sent via another one of the radio resources via a second wireless communication path (i.e. another message [i.e. a second communication] may be transmitted to a mobile vehicle equipment 110 [i.e. with the mobile equipment] via Second Transmission Path Interface 360 [i.e. another one of the radio resources] associated with Second transmission path 160 [i.e. a second wireless communication path]) (110 & 130 - Fig. 1, Fig. 3, 420, 465 & 465 – Fig. 4, Column 4 Line # 32 – 43 and Column 9 Line # 1 – 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Claims 1-8 of U.S. Patent No. 10979530 to include the feature wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path, and a second communication with the mobile equipment is sent via another one of the radio resources via a second wireless communication path as taught by Dutta so that the system may send communications to mobile equipment via communication paths selected based on type of the communications, and/or based on network coverage (420, 465 & 465 – Fig. 4, Column 4 Line # 32 – 43 and Column 9 Line # 27 – 67).
Claims 9-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10979530 in view of Remy (US PG PUB 20040033796), hereinafter “Remy”.
Claims 1-16 of U.S. Patent No. 10979530 disclose all limitations except “wherein the communication is received by one of the radio resources via a first wireless communication path, and the communication is sent from another one of the radio resources via a second wireless communication path to the other mobile equipment” of the Claims 9-12 and 14-20 of the current application.
On the other hand, in the same field of endeavor, Remy teaches:
wherein the communication is received by one of the radio resources via a first wireless communication path (i.e. signals, e.g. second messages [i.e. the communication] directed to the mobile phone 5 whose ID has been recovered, may be received via first antenna 3 [i.e. one of the radio resource] of repeater 2 via communication path 8 [i.e. a first wireless communication path]) (2, 3 & 8 - Fig. 1, ¶ 0058, ¶ 0072, ¶ 0075 – 0076 and ¶ 0102), and 
the communication is sent from another one of the radio resources via a second wireless communication path to the other mobile equipment (i.e. signals, e.g. second messages [i.e. the communication] directed to the mobile phone 5 [i.e. the other mobile equipment] via second antenna 4 [i.e. another one of the radio resources] via communication path 9 [i.e. a second wireless communication path]; For example, repeater 2 may send SMS messages [i.e. the communication], that were received via the communication path 8 [i.e. a first wireless communication path], to the mobile phone 5 [i.e. the other mobile equipment] via the second antenna 4 [i.e. another one of the radio 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system / computer readable medium of Claims 1-16 of U.S. Patent No. 10979530 to include the feature wherein the communication is received by one of the radio resources via a first wireless communication path, and the communication is sent from another one of the radio resources via a second wireless communication path to the other mobile equipment as taught by Remy so that the system may be implemented with repeater function in order to extend the communication coverage zone in the area experiencing limited network connectivity (2, 3 & 8 - Fig. 1, ¶ 0058, ¶ 0072, ¶ 0075 – 0076 and ¶ 0102).


Claim Objections
Claims 9 and 15 are objected to because of the following informalities:
Claim 9 recites "the other mobile equipment" without having antecedent basis. 
Claims 9 and 15 recite “the communication” without having antecedent basis.
Appropriate correction(s) is/are required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US PG PUB 20100173667), hereinafter "Hui", in views of Ophir et al. (US PG PUB 20170230832), hereinafter "Ophir", in further views of Cisco Systems Inc. (Configuring Modem Support and Asynchronous Devices, Copyright 1989-1997; downloaded at "http://www.employees.org/univercd/Feb-1998/CiscoCD/cc/td/doc/product/software/ios113ed/113ed_cr/dial_c/dcprt1/dcmodem.htm"), hereinafter "Cisco", further in views of Oliver et al. (US PG PUB 20170013406), hereinafter "Oliver", further in views of Dutta et al. (US PAT 5953319), hereinafter “Dutta”.
Regarding Claim 1, Hui discloses:
An apparatus (i.e. a multimode communication system) (Abstract, Fig. 9, Fig. 15, ¶ 0031 and Claims – 1 & 27) comprising: 
a non-transitory memory including instructions stored thereon (i.e. executable instructions stored on and/or provided by a memory) (¶ 0024); 
a single application processor operably in communication with the non-transitory memory (i.e. multimode protocol entity manager running on a processor [i.e. single 
plural, discrete radio resources operably in communication with the single application processor (i.e. the multimode communication system may include a plurality of RF communication units [i.e. plural discrete radio resources], e.g. LTE, GSM, etc., each of which may include modem, e.g. LTE Modem transceiver, GSM Repeater Modem, coupled to the multimode protocol entity manager running on a processor [i.e. single application processor]) (Abstract, Fig. 9, Fig. 15, ¶ 0031, ¶ 0130 - 0131 and Claims – 1 & 27). 
However, Hui does not explicitly disclose:
where each of the plural, discrete radio resources includes a modem operating on a network selected from at least one of LoRA, digital mobile radio and metro access network.
On the other hand, in the same field of endeavor, Ophir teaches:
where each of the plural, discrete radio resources includes a modem operating on a network selected from at least one of LoRA, digital mobile radio and metro access network (i.e. plurality of network nodes [i.e. plural radio resources including a modem] operate in cellular network and other wireless network such as LPWAN, e.g. LoRa, etc.) (Fig. 6 and ¶ 0146 - 0148).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Hui to include the feature where each of the plural, discrete radio resources includes a modem operating on a network selected from at least one of LoRA, digital mobile radio and metro 
However, the combination of Hui and Ophir does not explicitly disclose:
wherein the single application processor is configured to execute the instructions of: discovering the modem of each of the plural, discrete radio resources, assigning a TCP port to each of the discovered modems, creating an individualized session for each of the modems.
On the other hand, in the same field of endeavor, Cisco teaches:
wherein the single application processor is configured to execute the instructions of: discovering the modem of each of the plural, discrete radio resources (i.e. Cisco IOS software running on a processor of Cisco AS5200 may be configured to execute instructions to detect/discover each of the plurality of internal/integrated modems [i.e. the modem of each of the plural, discrete radio resources] associated with corresponding communication lines [i.e. discrete radio resources]) (Table – 5, page 4, 1st – 6th ¶s of page 8 and 4th – last ¶s of page 13), 
assigning a TCP port to each of the discovered modems (i.e. TCP port number may be specified/assigned to each of the detected modems) (Highlighted portions of pages # 7 & 8 and Highlighted portions of pages # 30 & 31), and 
creating an individualized session for each of the modems (i.e. a direct Telnet session [i.e. individualized session] may be established to each of the plurality of detected modems) (Highlighted portions of pages # 7 & 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Hui and 
However, the combination of Hui, Ophir and Cisco does not explicitly disclose:
scanning an area experiencing limited connectivity for mobile equipment located a predetermined distance away from the single application processor.
On the other hand, in the same field of endeavor, Oliver teaches:
scanning an area experiencing limited connectivity for mobile equipment (i.e. dead zone management facility 102 of buffer management system may track/scan a dead zone, which is a geographic area and/or location that has a network connectivity level that is below a predetermined threshold [i.e. limited connectivity], for mobile computing devices) (Fig. 1, Fig. 3, ¶ 0020 – 0026, ¶ 0033, ¶ 0044 – 0045 and ¶ 0047)
located a predetermined distance away from the single application processor (i.e. locations of the dead zones [i.e. area experiencing limited network connectivity] may be determined in advance, and their locations may be maintained in a map generated as a network connectivity map [i.e. locations of the dead zones, i.e. area experiencing limited network connectivity, are predetermined; in other words their distances from the buffer management system [i.e. single application processor] is predetermined) (Fig. 7, ¶ 0016, ¶ 0030 - 0031, ¶ 0033 – 0034 and ¶ 0060 - 0061).

However, the combination of Hui, Ophir, Cisco and Oliver does not explicitly disclose:
wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path, and a second communication with the mobile equipment is sent via another one of the radio resources via a second wireless communication path.
On the other hand, in the same field of endeavor, Dutta teaches:
wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path (i.e. a particular message [i.e. a first communication] may be transmitted to a mobile vehicle equipment 110 [i.e. with the mobile equipment] via First Transmission Path Interface 350 [i.e. one of the radio resources] associated with First transmission path 150 [i.e. a first wireless communication path]) (110 & 130 - Fig. 1, Fig. 3, 420, 465 & 465 – Fig. 4, Column 4 Line # 32 – 43 and Column 9 Line # 1 – 26), and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Hui, Ophir, Cisco and Oliver to include the feature wherein a first communication with the mobile equipment is via one of the radio resources via a first wireless communication path, and a second communication with the mobile equipment is sent via another one of the radio resources via a second wireless communication path as taught by Dutta so that the system may send communications to mobile equipment via communication paths selected based on type of the communications, and/or based on network coverage (420, 465 & 465 – Fig. 4, Column 4 Line # 32 – 43 and Column 9 Line # 27 – 67).







wherein the scan is based upon a last known address of the mobile equipment during a period of connectivity (i.e. tracking/scanning is based on the periodic monitoring and prediction [i.e. based on last known location/address] of the locations of mobile computing devices [i.e. based upon a last know location/address of the mobile equipment]) (¶ 0044 - 0046).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 4, Hui, Ophir, Cisco, Oliver and Dutta disclose, in particular Hui teaches:
wherein the plural, discrete radio resources include at least three discrete radio resources (i.e. combination of at least two, two or more modes [i.e. at least three] of LTE, WiMax, WiFi [i.e. descrete radio resources] may be deployed) (Abstract and ¶ 0112 – 0113).

Regarding Claim 6, Hui, Ophir, Cisco, Oliver and Dutta disclose, in particular Cisco teaches:
operating as an edge router in the network (Highlighted portions of pages # 7, 8, 30 & 31).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 7, Hui, Ophir, Cisco, Oliver and Dutta disclose, in particular Cisco teaches:
wherein the single application processor is configured to execute the instructions of commanding each modem via an IP address and the assigned TCP port (i.e. configuration instruction commands may be executed using the TCP port and IP address assigned to individual devices, e.g. modem) (Highlighted portions of pages # 19 & 38).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 8, Hui, Ophir, Cisco, Oliver and Dutta disclose, in particular Cisco teaches:
wherein the single application processor is configured to close the individualized session created for one of the radio resources (i.e. Cisco AS5200 may be configured to disconnect / completely close a session associated with a modem) (Highlighted portion of page 10).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in views of Ophir further in views of Cisco in further views of Oliver further in views of Dutta as applied to claim 1 above, and further in view of Adya et al. (US PG PUB 20060068811), hereinafter "Adya".
Regarding Claim 3, Hui, Ophir, Cisco, Oliver and Dutta disclose all the features with respect to Claim 1 as described above.
However, the combination of Hui, Ophir, Cisco, Oliver and Dutta does not explicitly disclose:
wherein the scan includes receiving an address of the mobile equipment based upon a message from another mobile equipment in the area.
On the other hand, in the same field of endeavor, Adya teaches:
wherein the scan includes receiving an address of the mobile equipment based upon a message from another mobile equipment in the area (i.e. the diagnostic server may detect/scan the location [i.e. address] of a disconnected client [i.e. the mobile equipment] based on the information/message received from the clients [i.e. another mobile equipment in the area] that are close to the disconnected client; For example, to determine the approximate location of this client [i.e. the mobile equipment], nearby connected clients 308 [i.e. another mobile equipment in the area] hear the client's 302 beacons at step 310 and record the signal strength RSSI of these packets at step 312; At step 314, they inform [i.e. send message to] the DS 316; At step 320, the DS 316 uses the locations of the connected clients as "anchor points" and the disconnected client's RSSI data to estimate its approximate location [i.e. address]) (Abstract, 306, 310, 314, 318 & 320 - Fig. 3 and ¶ 0046).
.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in views of Ophir further in views of Cisco in further views of Oliver further in views of Dutta as applied to claim 1 above, and further in view of Altman (US PG PUB 20140355446), hereinafter "Altman".
Regarding Claim 5, Hui, Ophir, Cisco, Oliver and Dutta disclose all the features with respect to Claim 1 as described above.
However, the combination of Hui, Ophir, Cisco, Oliver and Dutta does not explicitly disclose:
wherein the plural, discrete radio resources operate in the network selected from at least two of LoRA, digital mobile radio and metro access network.
On the other hand, in the same field of endeavor, Altman teaches:
wherein the plural, discrete radio resources operate in the network selected from at least two of LoRA, digital mobile radio and metro access network (i.e. the bonding device 212 may comprise a plurality of radio communication resources [i.e. the plural, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Hui, Ophir, Cisco, Oliver and Dutta to include the feature wherein the plural, discrete radio resources operate in the network selected from at least two of LoRA, digital mobile radio and metro access network as taught by Altman so that the system may implemented with a plurality of modems of different wireless access technologies (212, 223, 226 & 229 – Fig. 2, ¶ 0029 and ¶ 0032).


Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman in views of Oliver further in views of Remy (US PG PUB 20040033796), hereinafter “Remy”.
Regarding Claim 9, Altman discloses:
A system (i.e. bonding device 210) (210 – Fig. 2 and ¶ 0020) comprising: 
a non-transitory memory included instructions stored thereon (i.e. instructions executed by processors 212 may be pre-loaded into a memory unit integrated with 
a single application processor operably in communication with the non-transitory memory (i.e. bonding device 210 includes processor 212 [i.e. a single application processor]) (212 – Fig. 2 and ¶ 0030); and 
plural, discrete radio resources operably in communication with the single application processor, where each of the plural, discrete radio resources includes a modem operating on a network selected from at least two of LoRA, digital mobile radio and metro access network (i.e. the bonding device 212 may comprise a plurality of radio communication resources [i.e. the plural, discrete radio resources], e.g. GSM, GPRS, HSPA, Edge, LTE, LTE Advanced, HSPA, CDMA, CDMA Rev A, CDMA Rev B, software defined radio, and other known or future wireless protocols [i.e. including LoRA, digital mobile radio and metro access network], each of which include a corresponding Modem 223/226/229 [i.e. a modem], wherein each of the modems are controlled by [i.e. operably in communication with] the processor 212 [i.e. the single application processor]) (212, 223, 226 & 229 – Fig. 2, ¶ 0029 and ¶ 0032).
However, Altman does not explicitly disclose:
wherein the system is configured to communicate with mobile equipment positioned in an area experiencing limited network connectivity located a predetermined distance away from the single application processor.
On the other hand, in the same field of endeavor, Oliver teaches:
wherein the system is configured to communicate with mobile equipment positioned in an area experiencing limited network connectivity (i.e. buffer management 
located a predetermined distance away from the single application processor (i.e. locations of the dead zones [i.e. area experiencing limited network connectivity] may be determined in advance, and their locations may be maintained in a map generated as a network connectivity map [i.e. locations of the dead zones, i.e. area experiencing limited network connectivity, are predetermined; in other words their distances from a particular network node of buffer management system [i.e. single application processor] is predetermined as well) (Fig. 7, ¶ 0016, ¶ 0030 - 0031, ¶ 0033 – 0034 and ¶ 0060 - 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Altman to include the feature wherein the system is configured to communicate with mobile equipment positioned in an area experiencing limited network connectivity located a predetermined distance away from the single application processor as taught by Oliver so that the system may be implemented with location based communication service, that may identify locations that are experiencing network connectivity, in order to take into account those locations in making decisions with respect to upgrading network infrastructure, e.g. access points, adding cell tower, etc., and in order to utilize a Wi-Fi 
However, the combination of Altman and Oliver does not explicitly disclose:
wherein the communication is received by one of the radio resources via a first wireless communication path, and the communication is sent from another one of the radio resources via a second wireless communication path to the other mobile equipment.
On the other hand, in the same field of endeavor, Remy teaches:
wherein the communication is received by one of the radio resources via a first wireless communication path (i.e. signals, e.g. second messages [i.e. the communication] directed to the mobile phone 5 whose ID has been recovered, may be received via first antenna 3 [i.e. one of the radio resource] of repeater 2 via communication path 8 [i.e. a first wireless communication path]) (2, 3 & 8 - Fig. 1, ¶ 0058, ¶ 0072, ¶ 0075 – 0076 and ¶ 0102), and 
the communication is sent from another one of the radio resources via a second wireless communication path to the other mobile equipment (i.e. signals, e.g. second messages [i.e. the communication] directed to the mobile phone 5 [i.e. the other mobile equipment] via second antenna 4 [i.e. another one of the radio resources] via communication path 9 [i.e. a second wireless communication path]; For example, repeater 2 may send SMS messages [i.e. the communication], that were received via the communication path 8 [i.e. a first wireless communication path], to the mobile phone 5 [i.e. the other mobile equipment] via the second antenna 4 [i.e. another one of the radio resources] via the communication path 9 [i.e. a second wireless communication path]) (4, 5 & 9 – Fig. 1, ¶ 0076 and ¶ 0102).



Regarding Claim 14, Altman, Oliver and Remy disclose, in particular Altman teaches:
wherein the single application processor, non-transitory memory and plural radio resources reside within a single device (i.e. the bonding device 210, which includes the processor 212 [i.e. the single application processor] and the memory unit [i.e. the non-transitory memory], may be implemented as a single unit  that integrates [i.e. reside within a single device] all of the modems corresponding to the plurality of radio communication resources [i.e. the plural at least three discrete radio resources]) (¶ 0029 and ¶ 0031).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman in views of Oliver further in views of Remy as applied to claim 9 above, and further in view of Ophir.
Regarding Claim 10, Altman, Oliver and Remy disclose all the features with respect to Claim 9 as described above.
However, the combination of Altman, Oliver and Remy does not explicitly disclose:
wherein the single application processor is configured to execute the instructions of: sending a request from the mobile equipment to a cellular network, receiving a reply from the cellular network, and sending, via the one of the radio resources, the reply to the mobile equipment.
On the other hand, in the same field of endeavor, Ophir teaches:
wherein the single application processor is configured to execute the instructions of: sending a request from the mobile equipment to a cellular network, receiving a reply from the cellular network, and sending, via the one of the radio resources, the reply to the mobile equipment (i.e. mobile IOT devices may send requests to as well as receive responses from various network nodes [i.e. radio resources] over cellular network) (¶ 0107 – 0109 and ¶ 0151 - 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Altman, Oliver and Remy to include the feature wherein the single application processor is configured to execute the instructions of: sending a request from the mobile equipment to a cellular network, receiving a reply from the cellular network, and sending, via one of the radio resources, the reply to the mobile equipment as taught by Ophir so that the .


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman in views of Oliver further in views of Remy as applied to claim 9 above, and further in view of Lo et al. (US PG PUB 20160269884), hereinafter "Lo".
Regarding Claim 17, Altman, Oliver and Remy disclose all the features with respect to Claim 9 as described above.
However, the combination of Altman, Oliver and Remy does not explicitly disclose:
wherein the single application processor is configured to execute the instructions of receiving, via the one of the radio resources, a request from the mobile equipment to send a communication to another mobile equipment in the area.
On the other hand, in the same field of endeavor, Lo teaches:
wherein the single application processor is configured to execute the instructions of receiving, via the one of the radio resources, a request from the mobile equipment to send a communication to another mobile equipment in the area (i.e. via wireless network [i.e. via one of the radio resources, smart meter 100 [i.e. single application processor] may receive, from a first mobile device 200, a request to send a mobile information MBI [i.e. a communication] to a second mobile device 600 while the first mobile device 200 is in a dead zone [i.e. the area) (Abstract, Fig. 1, Fig. 2, ¶ 0017, ¶ 0019 and ¶ 0033 - 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Altman, 


Regarding Claim 12, Altman, Oliver, Remy and Lo disclose, in particular Remy teaches:
wherein the single application processor is configured to execute the instructions of sending, via the other one of the radio resources, the communication to the other mobile equipment (i.e. repeater 2 may send SMS messages [i.e. the communication] to the mobile phone 5 [i.e. the other mobile equipment] via the second antenna 4 [i.e. the other one of the radio resources]) (4, 5 & 9 – Fig. 1, ¶ 0076 and ¶ 0102).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.





Claims 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cisco in views of Ophir further in views of Oliver further in views of Remy.
Regarding Claim 15, Cisco discloses:
A non-transitory computer readable medium containing program instructions that, when executed by a processor, cause the processor to: discover a modem for each of plural, discrete radio resources operating on a network (i.e. Cisco IOS software running on a processor of Cisco AS5200 may be configured to execute instructions to detect/discover each of the plurality of internal/integrated modems [i.e. the modem of each of the plural, discrete radio resources] associated with corresponding communication lines [i.e. discrete radio resources]) (Table – 5, page 4, 1st – 6th ¶s of page 8 and 4th – last ¶s of page 13); and
assign a TCP port to each of the discovered modems (i.e. TCP port number may be specified/assigned to each of the detected modems) (Highlighted portions of pages # 7 & 8 and Highlighted portions of pages # 30 & 31); 
create an individualized session for each of the modems (i.e. a direct Telnet session [i.e. individualized session] may be established to each of the plurality of detected modems) (Highlighted portions of pages # 7 & 8).
However, Cisco does not explicitly disclose:
where the network is selected from at least one of LoRA, digital mobile radio and metro access network.
On the other hand, in the same field of endeavor, Ophir teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Cisco to include the feature where the network is selected from at least one of LoRA, digital mobile radio and metro access network as taught by Ophir so that the system may be implemented to interconnected with wireless network such as LPWAN (¶ 0146).
However, the combination of Cisco and Ophir does not explicitly disclose:
communicate with mobile equipment positioned in an area experiencing limited network connectivity located a predetermined distance away from the processor.
On the other hand, in the same field of endeavor, Oliver teaches:
communicate with mobile equipment positioned in an area experiencing limited network connectivity (i.e. buffer management facility 106 of communication system may send instruction [i.e. communicate] to a mobile device located in a dead zone, which is a geographic area and/or location that has a network connectivity level that is below a predetermined threshold [i.e. area experiencing limited network connectivity], located at a particular predetermined location/distance; For example, instruction for increasing the size of the buffer of a mobile computing device may be sent to the mobile computing device while the mobile computing device is in the dead zone) (Fig. 1, Fig. 7, ¶ 0020 – 0026, ¶ 0033, ¶ 0044 – 0045, ¶ 0047 and ¶ 0049)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Cisco and Ophir to include the feature to communicate with mobile equipment positioned in an area experiencing limited network connectivity located a predetermined distance away from the processor as taught by Oliver so that the system may be implemented with location based communication service, that may identify locations that are experiencing network connectivity, in order to take into account those locations in making decisions with respect to upgrading network infrastructure, e.g. access points, adding cell tower, etc., and in order to utilize a Wi-Fi network outside and/or within a dead zone to facilitate mobile computing device 202 keeping connection with the network (Abstract, ¶ 0036 and ¶ 0052).
However, the combination of Cisco, Ophir and Oliver does not explicitly disclose:
wherein the communication is received by one of the radio resources via a first wireless communication path, and the communication is sent from another one of the radio resources via a second wireless communication path.
On the other hand, in the same field of endeavor, Remy teaches:

the communication is sent from another one of the radio resources via a second wireless communication path (i.e. signals, e.g. second messages [i.e. the communication] directed to the mobile phone 5 [i.e. the other mobile equipment] via second antenna 4 [i.e. another one of the radio resources] via communication path 9 [i.e. a second wireless communication path]; For example, repeater 2 may send SMS messages [i.e. the communication], that were received via the communication path 8 [i.e. a first wireless communication path], to the mobile phone 5 [i.e. the other mobile equipment] via the second antenna 4 [i.e. another one of the radio resources] via the communication path 9 [i.e. a second wireless communication path]) (4, 5 & 9 – Fig. 1, ¶ 0076 and ¶ 0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cisco, Ophir and Oliver to include the feature wherein the communication is received by one of the radio resources via a first wireless communication path, and the communication is sent from another one of the radio resources via a second wireless communication path as taught by Remy so that the system may be implemented with repeater function in order to extend the communication coverage zone in the area experiencing limited network connectivity (2, 3 & 8 - Fig. 1, ¶ 0058, ¶ 0072, ¶ 0075 – 0076 and ¶ 0102).

Regarding Claim 17, Cisco, Ophir, Oliver and Remy disclose, in particular Ophir teaches:
wherein a communication with the mobile equipment is via a commercial messaging application, voice or SMS (i.e. the request may be in messaging format) (¶ 0081, ¶ 0089 and ¶ 0100).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.


Regarding Claim 18, Cisco, Ophir, Oliver and Remy disclose, in particular Cisco teaches:
wherein the program instructions upon execution by the processor further cause the processor to: command each modem via an IP address and the assigned TCP port (i.e. configuration instruction commands may be executed using the TCP port and IP address assigned to individual devices, e.g. modem) (Highlighted portions of pages # 19 & 38), and 
close the individualized session created for one of the radio resources (i.e. Cisco AS5200 may be configured to disconnect / completely close a session associated with a modem) (Highlighted portion of page 10).



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cisco in views of Ophir further in views of Oliver further in views of Remy as applied to claim15 above, and further in view of Haga et al. (US PG PUB 20140330960), hereinafter "Haga".
Regarding Claim 16, Cisco, Ophir, Oliver and Remy disclose all the features with respect to Claim 15 as described above. 
However, the combination of Cisco, Ophir and Oliver does not explicitly disclose:
wherein the program instructions upon execution by the processor further cause the processor to determine, via one of the radio resources, whether the mobile equipment has a registered application associated with a user.
On the other hand, in the same field of endeavor, Haga teaches:
wherein the program instructions upon execution by the processor further cause the processor to determine, via one of the radio resources, whether the mobile equipment has a registered application associated with a user (i.e. a network node [i.e. single application processor] may determine, via network [i.e. via radio resource] whether a particular application is installed on the user mobile device) (Abstract, Fig. 1, Fig. 5, ¶ 0009 – 0010 and ¶ 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Cisco, Ophir, Oliver and Remy to include the feature wherein the program instructions upon execution by the processor further cause the processor to determine, via one of the radio resources, whether the mobile equipment has a registered application associated with a user as taught by Haga so that the system may determine a particular .


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cisco in views of Ophir further in views of Oliver further in views of Remy as applied to claim 15 above, and further in view of Altman.
Regarding Claim 19, Cisco, Ophir, Oliver and Remy disclose all the features with respect to Claim 15 as described above.
However, the combination of Cisco, Ophir, Oliver and Remy does not explicitly disclose:
wherein the plural, discrete radio resources include at least three discrete radio resources.
On the other hand, in the same field of endeavor, Altman teaches:
wherein the plural, discrete radio resources include at least three discrete radio resources (i.e. the bonding device 212 may comprise a plurality of radio communication resources, e.g. GSM, GPRS, HSPA, Edge, LTE, LTE Advanced, HSPA, CDMA, CDMA Rev A, CDMA Rev B, etc. [i.e. at least three discrete radio resources], each of which include a corresponding Modem 223/226/229 [i.e. a modem], wherein each of the modems are controlled by [i.e. operably in communication with] the processor 212 [i.e. the single application processor]) (212, 223, 226 & 229 – Fig. 2, ¶ 0029 and ¶ 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable 


Regarding Claim 20, Cisco, Ophir, Oliver and Remy disclose all the features with respect to Claim 15 as described above.
However, the combination of Cisco, Ophir, Oliver and Remy does not explicitly disclose:
wherein the plural, discrete radio resources operate in the network selected from at least two of LoRA, digital mobile radio and metro access network.
On the other hand, in the same field of endeavor, Altman teaches:
wherein the plural, discrete radio resources operate in the network selected from at least two of LoRA, digital mobile radio and metro access network (i.e. the bonding device 212 may comprise a plurality of radio communication resources [i.e. the plural, discrete radio resources], e.g. GSM, GPRS, HSPA, Edge, LTE, LTE Advanced, HSPA, CDMA, CDMA Rev A, CDMA Rev B, software defined radio, and other known or future wireless protocols [i.e. including LoRA, digital mobile radio and metro access network], each of which include a corresponding Modem 223/226/229 [i.e. a modem], wherein each of the modems are controlled by [i.e. operably in communication with] the processor 212 [i.e. the single application processor]) (212, 223, 226 & 229 – Fig. 2, ¶ 0029 and ¶ 0032).
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451